DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 12/21/21 has been entered.  Claims 1 and 15 are amended.  Claims 17- 24 have been previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 25- 32 are canceled.  Claims 33- 39 are added.  Claims 1- 16 and 33- 39 are being addressed by this Action.
Response to Arguments
Applicant’s amendment to the Specification, filed 12/21/21 is acknowledged and accepted as obviating the objection to the Specification made in the Non-Final Office Action, mailed 9/30/21.  
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that Hynson does not teach or suggest the newly added claim limitations regarding a flexible backing adjustably mechanically connected to the base and configured to engage a palmar surface of the hand and at least one of a wrist or a forearm of the arm when the dorsal surface of the hand is engaged with the base, the wrist being proximal to the hand and the forearm being proximal to the wrist, the Office respectfully submits that, as acknowledged by applicant, Hynson discloses that the flexible backing, 4 engages at least the palm of the hand, H (Col. 3, l. 10- 14) and that the anatomical structure of the hand, wrist and forearm are 
Claim Rejections - 35 USC § 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4, 6- 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hynson et al. (US Pat. No. 5,558,095).  Hynson was cited in the Non-Final Office Action, mailed 9/30/21.
Regarding claim 1, Hynson discloses a tissue compression device comprising:
a base (6) (Figs. 1, 2) comprising a major surface configured to engage a dorsal surface of a hand (H) (Figs. 1, 2) of a patient (Col. 3, l.13- 18 - - hand constricting portion 6 which covers the back of the hand H), the hand (H) being connected to an arm of the patient;
a flexible backing (4) (Figs. 1, 2) adjustably mechanically connected to the base (6) and configured to engage a palmar surface of the hand (H) and at least one of a wrist or a forearm of the arm when the dorsal surface of the hand (H) is engaged with the base (6), the wrist being proximal to the hand and the forearm being proximal to the wrist (See Fig. 1) (Col. 3, l. 10- 14; Col. 3, l. 36- 39 - - since inflatable portion 4 overlies at least the palm of the hand H, and since the line used for invasively measuring the patient's arterial blood pressure is indicated by the numeral 14 and communicates with the patient's radial artery in the vicinity of the patient's wrist, flexible backing (4) is interpreted as engaging the palm as well as at least a portion of the wrist given that the wrist consists of the distal ends of the radius and ulna bones, eight carpal bones, and the proximal ends of five metacarpal bones (See p. 1 of Healthline Wrist Anatomy, Pictures & Diagram and Fig. 1 to Hynson which is interpreted as at least engaging the proximal ends of the five metacarpal bones which are shown in the p. 1 of Stanford Health Care Anatomy of the Hand diagram); and

If applicant argues that Hynson does not inherently disclose wherein the expandable member is configured to be positioned over an ulnar region of patient when the palmar surface of the hand and the at least one of the wrist or the forearm are engaged with the flexible backing and the dorsal surface of the hand is engaged with the base, the ulnar region being proximal to the hand, and wherein the expandable member is configured to apply pressure to the ulnar region, the Office respectfully submits that it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to extend the flexible backing (4) 
Regarding claim 2, Hynson further discloses wherein the expandable member (22) comprises a bladder configure to inflate to at least a pressure to cause compression of tissue near an ulnar artery of the patient.  (Col. 3, l. 46- 48 - -parts 16 and 18 are joined at their margins 20 so as to form a bladder having an internal inflatable chamber 22; Col. 4, l. 4- 7 - - since chamber 22 is pressurized to a pressure essentially occluding blood flow through the patient's hand, the expandable member 
Regarding claim 3, Hynson further discloses wherein the base (6) comprises a plurality of base attachment structures (10) (Fig. 1) (Col. 3, l. 20- 22 - - hook and loop assemblies 10 are interpreted as a plurality of base attachment structures given multiple hooks are correspondingly attached to multiple hooks and vice versa), wherein the flexible backing (4) comprises a plurality of backing attachment structures (10) (Col. 3, l. 20- 22 - - hook and loop assemblies 10 are interpreted as a plurality of base attachment structures given multiple hooks are correspondingly attached to multiple hooks and vice versa), and wherein each backing attachment structure of the plurality of backing attachment structures (10) is configured to adjustably mechanically connect the flexible backing (4) to a respective base attachment structure of the plurality of base attachment structures (10) (Col. 3, l. 48- 52 - - Strips 24 and 26 of the hook and loop closure 10 are adhered to the inflatable portion 4 and the arm board 6 respectively so that, when the strips 24 and 26 are pressed together, the inflatable portion 4 will be held in the position shown in FIG. 2 overlying the hand H).
Regarding claim 4, Hynson further discloses wherein at least one backing attachment structure of the plurality of backing attachment structures (10) is configured to adjust a tension of the flexible backing (4) to urge the dorsal surface of the hand (H) of the patient toward the major surface of the base (6) when the palmar surface of the hand (H) is engaged with the flexible backing (18) (Col. 3, l. 20- 25 - - arrangement will easily allow the device 2 to be affixed to or removed from the hand H).
Regarding claim 6, Hynson further discloses wherein the expandable member (22) is integrally formed with the flexible backing (4) (Col. 3, l. 46- 48 - -parts 16 and 18 are joined at their margins 20 so as to form a bladder having an internal inflatable chamber 22).
Regarding claim 7, Hynson further discloses wherein the flexible backing (4) comprises a substantially inextensible material (Col. 3, l. 44- 46 - - inflatable portion 4 includes an outer non-elastic part 16).
Regarding claim 8, Hynson further discloses wherein at least one of the base (6) or the flexible backing (4) is configured to engage a left hand of the patient, a right hand of the patient, or both the left hand and the right hand of the patient (See Fig. 1 showing a left hand of the patient).
Regarding claim 10, Hynson further discloses wherein the base (6) is configured to reduce a range of motion of a digit of the hand (H) or a portion of a wrist of the patient when the dorsal surface of the hand (H) is engaged with the first major surface of the base (6) (Col. 3, l. 24- 27 - - palm, thumb and fingers could be covered by the device as indicated by the phantom line 2' as shown in Fig. 1).
Regarding claim 12, Hynson further discloses wherein the base (6) is configured to position the hand of the patient (H) in a predetermined configuration when the dorsal surface of the hand (H) is engaged with the major surface of the base (6) (See Fig. 1) Col. 3, l. 24- 27 - - designed to cover only the palm of the hand H or palm, thumb and fingers could be covered by the device as indicated by the phantom line 2' as shown in Fig. 1). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynson et al. (US Pat. No. 5,558,095) in view of Ravikumar (US Pub. No. 2004/0193084 A1).  Ravikumar was cited in the Non-Final Office Action, mailed 9/30/21.
Regarding claim 5, Hynson discloses the apparatus of claim 1, but Hynson does not disclose 
(claim 5) wherein the expandable member is removably mechanically connected to the flexible backing.
However, Ravikumar teaches a tissue compression device for applying pressure to a vein having a bladder expandable member (14, 14’) (Figs. 1- 4) connected to a flexible backing (12) (Figs. 1- 4) (Ps. [0026]- [0027])
Ravikumar also discloses that an integrally formed bladder is a structural equivalent of a removably inserted bladder (Ravikumar - - P. [0027])  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to substitute one known element (removably inserted bladder taught by Ravikumar) for another (integrally formed bladder associated with Hynson at Col. 3, l. 46- 48) since the substitution would have yielded predictable results, namely, applying pressure to a vein or artery (Ravikumar - - P. [0027]) KSR, 550 U.S. at, 82 USPQ2d at 1396.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynson et al. (US Pat. No. 5,558,095) in view of Varn (US Pub. No. 2002/0072696 A1).  Varn was cited in the Non-Final Office Action, mailed 9/30/21.
Regarding claim 9, Hynson discloses the apparatus of claim 1, but Hynson does not disclose 
(claim 9) wherein the base comprises a substantially rigid thermoplastic or a substantially rigid thermoset plastic.
However, Varn teaches a dorsal carpal tunnel splint base (12) (Figs. 1- 3) for engaging the outer surface of the hand (See Figs. 9- 10) (P. [0027])
(claim 9) wherein the base comprises a substantially rigid thermoplastic or a substantially rigid thermoset plastic (P. [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the base associated with Hynson such that the base comprises a substantially rigid thermoplastic or a substantially rigid thermoset plastic as taught by Varn because it would allow the clinician to change the angle of the base (Varn - - P. [0023]).  The motivation for the modification would have been to accommodate the particular wrist configuration and working situation of the patient wearing the base (Varn - - P. [0023]).  
Allowable Subject Matter
Claims 11 and 13- 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the base comprises: a first lip extending 
Regarding claim 13, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the tissue compression device further comprising a second expandable member mechanically connected to the flexible backing, wherein the second expandable member is configured to be positioned over a radial artery of the patient when the palmar surface of the hand is engaged with the flexible backing and the dorsal surface of the hand is engaged with the base, the second expandable member being configured to apply pressure to the radial artery.
Claim 14 is allowable because it is dependent off of claim 13.
Reasons for Allowance
Claims 15- 16 and 33- 39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a radial lip extending from the major surface and configured to engage a radial border of the hand when the dorsal surface of the hand is engaged with the base; and a ulnar lip extending from the major surface and configured to engage an ulnar border of the hand when the dorsal surface of the hand is engaged with the base.
Claim 16 is allowable because it is dependent off of claim 15.
Regarding claim 33, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a second expandable member mechanically connected to the flexible backing, wherein the second expandable member is configured to be positioned over a radial artery of the patient when the palmar surface of the hand is engaged with the flexible backing and the dorsal surface of the hand is engaged with the base, the second expandable member being configured to apply pressure to the radial artery.
Claims 34- 39 are allowable because they are dependent off of claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/WADE MILES/           Primary Examiner, Art Unit 3771